DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).

General Information Matter
Please note, the instant Non-Provisional application (16/864,827) under prosecution at the United States Patent and Trademark Office (USPTO) has been assigned to David Zarka (Examiner) in Art Unit 2449.  To aid in correlating any papers for 16/864,827, all further correspondence regarding the instant application should be directed to the Examiner.

Priority
37 C.F.R. § 1.55(f)(1) recites:
Application under 35 U.S.C. 111(a). A certified copy of the foreign application must be filed within the later of four months from the actual filing date of the application, or sixteen months from the filing date of the prior foreign application, in an original application under 35 U.S.C. 111(a) filed on or after March 16, 2013, except as provided in paragraphs (h), (i), and (j) of this section. The time period in this paragraph does not apply in a design application.

Acknowledgment is made of Applicants’ claim for foreign priority based on an application filed in Germany on November 2, 2017.  It is noted, however, that Applicants have not filed a certified copy of the German Patent Application No. 10 2017 125 649.0 as required by 37 C.F.R. § 1.55.
37 C.F.R. § 1.55(f)(3) recites: 
If a certified copy of the foreign application is not filed within the time period specified [in] paragraph (f)(1) of this section in an application under 35 U.S.C. 111(a)  or within the period specified in paragraph (f)(2) of this section in an international application entering the national stage under 35 U.S.C. 371, and an exception in paragraph (h), (i), or (j) 


Requirement for Information
Manual of Patent Examining Procedure (MPEP) § 704.11(b) (9th ed. Rev. 10.2019, June 2020) recites 
A requirement for information may be combined with a first action on the merits that includes at least one rejection, if, for example, either the application file or the lack of relevant prior art found in the examiner’s search justifies asking the applicant if he or she has information that would be relevant to the patentability determination.

37 C.F.R. § 1.105(a)(1) recites 
In the course of examining or treating a matter in a pending . . . application, . . . the examiner . . . may require the submission, from individuals identified under § 1.56(c), or any assignee, of such information as may be reasonably necessary to properly examine or treat the matter, for example: 

. . .

(iii) Related information: A copy of any non-patent literature, published application, or patent (U.S. or foreign), by any of the inventors, that relates to the claimed invention.

Applicants and the Assignee of this application are required under 37 C.F.R. § 1.105 to provide the following information that the Examiner has determined is reasonably necessary to the examination of this application.  In response to this requirement, please provide an available copy of Hardy F. Schloer et al., The Quantum Relations Principle: Managing our Future in the Age of Intelligent Machines
The fee and certification requirements of 37 C.F.R. § 1.97 are waived for the document submitted in reply to this requirement. This waiver extends only to the document within the scope of the requirement under § 1.105  that are included in the Applicants’ first complete communication responding to this requirement. Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under § 1.105 are subject to the fee and certification requirements of § 1.97 where appropriate.
Applicants are reminded that the reply to this requirement must be made with candor and good faith under § 1.56.  Where Applicants do not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
A complete reply to the enclosed Office action must include a complete reply to this requirement. The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.

Drawings
37 C.F.R. § 1.84(u) recites “Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation ‘FIG.’ must not appear.”  See MPEP 608.02.  
Applicants’ drawing is only a single view.  The drawing is objected to under 37 C.F.R. § 1.84(u) for numbering and using the abbreviation “FIG.” for the single view.
Corrected drawing sheets in compliance with 37 C.F.R. § 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Applicants are advised to employ the services of a competent patent draftsperson 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R. § 1.121(d).  If the changes are not accepted by the examiner, Applicants will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The Specification cites references.  See Spec. ¶¶ 4–9, 14.  The Examiner notes the listing of references in the specification is not a proper information disclosure statement (IDS).  See 37 C.F.R. § 1.98(b) (requiring a list of all patents, publications, applications, or other information submitted for consideration by the Office) and MPEP § 609.04(a)(I) (citing “the list may not be incorporated into the specification but must be submitted in a separate paper.”).  Therefore, unless the references have been cited by the Examiner on form PTO-892, they have not been considered.  This is not an objection to the Specification.
37 C.F.R. § 1.75(d)(1) recites: 


The MPEP recites “The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import.”  MPEP § 608.01(o); see also id. § 2173.03 (reciting 
The specification should ideally serve as a glossary to the claim terms so that the examiner and the public can clearly ascertain the meaning of the claim terms. Correspondence between the specification and claims is required by 37 CFR 1.75(d)(1), which provides that claim terms must find clear support or antecedent basis in the specification so that the meaning of the terms may be ascertainable by reference to the specification.
).
The Specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  Notably, the Specification fails to provide proper antecedent basis for the (1) gateway and it’s sides; non-random addresses; fixed addresses; and fixed properties as recited in claims 3 and 4; (2) previous communications as recited in claim 5; (3) node aptosis and data portion as recited in claims 6 and 7; (4) network traffic and node aptosis recited in claim 8; (5) internal state variables, function names, function definitions, data packet, node aptosis, and error as recited in claim 9; (5) address ports as recited in claim 10; (6) lambda calculus, variable-free manner, indices and numbers of occurrence, and links as recited in claim 11; (7) particular environment and bound port as recited in claim 12; (8) pattern and list of node addresses as recited in claim 13; (9) RFC 4632 Classless Inter-domain Routing (CIDR) as recited in claim 14; (10) node creation as recited in claim 15; and (11) apparatus and central processing unit as recited in claim 16.
Examiner’s Claim Interpretation
“35 U.S.C. 101 enumerates four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter.”  MPEP § 2106.03(I).  The statutory category of claims 1–16 is a “process.”  See id.  The typical format of a “process” claim is as follows:
(1) [preamble; see MPEP § 2111.02]
(2) [transitional phrase; see MPEP § 2111.03]1
(3) [body; see MPEP § 2106.03(I)]2
Claims 1–16 recite “[a] method for data communication and computation over a network,” proceeded by “whereby,” “where,” and “in which” contingent clauses.  See MPEP § 2111.04 (discussing contingent clauses).  Thus, claims 1–16 See MPEP § 2111.02.  Thus, claims 1–16 merely state the purpose of intended use of the invention.  See id.
The Examiner suggests amending claim 1 to recite:
A method for data communication and computation over a network comprising:
evaluating functions by nodes of the network in a local environment of the nodes;
assigning, at random, addresses of newly created or newly connected network nodes; and
accomplishing near uniqueness of node addresses using a random or pseudo-random method of choosing one address from a sufficiently large pool of network addresses.



Claim Objections
The following is a quotation of 37 C.F.R. § 1.71(a): 
The specification must include a written description of the invention or discovery and of the manner and process of making and using the same, and is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same.

Claims 1–16 are objected to under 37 C.F.R. § 1.71(a) for the following informalities:
(1) claim 1, line 3 should be “the nodes”;
(2) claim 1, line 5 should be “the addresses”;
(3) claim 2, line 2 should be “[[a]] the network”;
(4) claim 3, line 2 should be “over which data”;
(5) claim 3, line 3 should be “assigned [[a]] non-random addresses”;
(6) claim 4, line 8 should be “do not yet”;
(7) claim 5, line 1 should be “near uniqueness”;
(8) claim 5, line 5 should be “the sending node”;
(9) claim 6, lines 2–3 should be “new address[es]”;
(10) claim 6, lines 3–4 should be “originating from a newly created sending node, 
(11) claim 6, line 7 should be “which [a] broadcast message and [a] reply message”;
(12) claim 6, line 10 should be “has the address”;
(13) claim 6, line 15 should be “the different address”;
(14) claim 6, line 17 should be “that the address is already in use by the network[[s]]”;
(15) claim 7, line 1 should be “near uniqueness”;
(16) claim 7, lines 3–4 should be “originating from a newly created sending node, 
(17) claim 7, line 7 should be “receiving the acknowledge message”; claim 6, line 10 by analogy;
(18) claim 7, lines 7–8 should be “has the address”;
(19) claim 8, lines 3–4 should be “, are sent”;
(20) claim 9, line 2 should be “within an internal state”;

(22) claim 9, lines 12–13 should be “originating from sending node, 
(23) claim 9, line 22 should be “[[a]] the broadcast message”;
(24) claim 9, line 24 should be “the address that specifies the broadcast message”;
(25) claim 10, lines 1 and 3 should be “the environment functions”;
(26) claim 10, line 2 should be “
(27) claim 10, line 4 should be “the other node[s]”;
(28) claim 11, line 4 should be “
(29) claim 16, line 3 should be “according to 

Claim Rejections – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b): “The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.”
Claims 1–16 are rejected under § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Notably,
(1) claim 1, line 3, “the addresses” lacks clear antecedent basis.  See MPEP 2173.05(e).  It is suggested to change to “
(2) claim 2, line 3, “although a node may store in memory the addresses of nodes created under its supervision, or the addresses of those nodes which created it, or the node addresses supplied to it by another node” adds ambiguity to the claim because the Examiner is uncertain as to whether the node stores such addresses in memory or not.  See MPEP 2173.05(b) (citing Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential).  It is assumed for See MPEP 2173.06 (citing In re Packard, 751 F.3d 1307, 1312 (Fed. Cir. 2014)).
(3) claim 2, lines 3–5, “the addresses of nodes created under its supervision,” “the addresses of those nodes which created it,” and “the node addresses supplied to it by another node” each lack clear antecedent basis.  It is suggested to change to “
(4) claim 3, lines 5–6, “said at least one address” lacks clear antecedent basis.  Claim 4, lines 5–6 by analogy. It is suggested to change to “
(5) claim 3, line 7, “the node in the subnets” lacks clear antecedent basis.  It is suggested to change to “
(6) claim 4, line 6, “the node” lacks clear antecedent basis.  It is suggested to change to “
(7) claim 4, line 7, “the network addresses” lacks clear antecedent basis.   It is suggested to change to “
(8) claim 5, line 1, “the near uniqueness” lacks clear antecedent basis.   It is suggested to change to “
(9) claim 5, line 2, “the system” lacks clear antecedent basis.   It is suggested to change to “
(10) claim 5, line 3, “the address of the sending node” lacks clear antecedent basis.   It is suggested to change to “an address of 
(11) claim 5, line 4, “the subnet” lacks clear antecedent basis.   It is suggested to change to “
(12) claim 5, line 7, “the receiving node(s)” lacks clear antecedent basis.   It is suggested to change to “

(14) claim 5, line 10, “the node passports” lacks clear antecedent basis.   It is suggested to change to “
(15) claim 6, lines 2–3, “the new address” lacks clear antecedent basis.   It is suggested to change to “
(16) claim 6, line 6, “the address” lacks clear antecedent basis.   It is suggested to change to “an address.”
(17) claim 6, line 8, “the subnet” lacks clear antecedent basis.   It is suggested to change to “a subnet.”
	(18) claim 6, line 11, “the system” lacks clear antecedent basis.   It is suggested to change to “
	(19) claim 6, line 14, “contains a possibly different address” adds ambiguity to the claim because the Examiner is uncertain as to whether the data portion contains the different address or not.  It is assumed for examination purposes that data portion contains the different address.
	(20) claim 6, line 16, “the address of the node receiving the broadcast” lacks clear antecedent basis.   It is suggested to change to “an address of a node receiving a broadcast.”
(21) claim 7, line 8, “the subnet” lacks clear antecedent basis.   It is suggested to change to “a subnet.”
	(22) claim 7, line 9, “the system” lacks clear antecedent basis.   It is suggested to change to “

	(24) claim 8, line 2, “UDP” adds ambiguity to the claim because the Examiner is uncertain as to whether “UDP” refers to a user datagram protocol or a unit deployment program.
	(25) claim 9, line 3 “the value” lacks clear antecedent basis.   It is suggested to change to “
	(26) claim 9, line 7 “the evaluation” lacks clear antecedent basis.   It is suggested to change to “
	(27) claim 9, line 7 “the new address” lacks clear antecedent basis.   It is suggested to change to “
	(28) claim 9, line 15 “the address” lacks clear antecedent basis.   It is suggested to change to “
	(29) claim 9, lines 17–18 “the subnet in which the sending node is located” lacks clear antecedent basis.   It is suggested to change to “
	(30) claim 9, line 20 “the system” lacks clear antecedent basis.   It is suggested to change to “
	(31) claim 9, line 25, “the address of the node receiving the broadcast” lacks clear antecedent basis.   It is suggested to change to “an address of a node receiving a broadcast.”
	(32) claim 10, line 4, “the passports” lacks clear antecedent basis.   It is suggested to change to “
	(33) claim 11, line 2, “the lambda calculus” lacks clear antecedent basis.   It is suggested to change to “
	(34) claim 12, lines 1–2, “the node’s network address” lacks clear antecedent basis.   It is suggested to change to “

	(36) claim 12, line 7, “the bound port” lacks clear antecedent basis.   It is suggested to change to “
	(37) claim 13, lines 2, 3, and 5, “the first element,” “the second element,” and “the third element” each lack clear antecedent basis.  It is suggested to change to “
	(38) claim 13, line 7, “these structures” adds ambiguity to the claim because the Examiner is uncertain as to which structures “these structures” refers to.
	(39) claim 13, line 8, “the nodes” lacks clear antecedent basis.   It is suggested to change to “
	(40) claim 15, line 3, “the compiler” lacks clear antecedent basis.   It is suggested to change to “
	(41) claim 15, line 4, “the data portion of the communication” lacks clear antecedent basis.   It is suggested to change to “
	(42) claim 15, line 5, “the first node” lacks clear antecedent basis.   It is suggested to change to “
	(43) claim 15, lines 6–7, “the methods of the second node within the environment of the second node” lacks clear antecedent basis.   It is suggested to change to “

Claim Rejections – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5–7, 15, and 16 are rejected under 35 U.S.C. § 102 as being anticipated by Choi et al., Random and Linear Address Allocation for Mobile Ad Hoc Networks, IEEE Wireless Communications and Networking Conference, 2231–37 (2005).
Regarding claim 1, Choi discloses a method (s. III, pp. 2232–37) for data communication and computation over a network (mobile ad hoc network at s. I, p. 2231)
whereby nodes (mobile host at s. III(A), p. 2232; wireless mobile nodes at s. I, p. 2231) of the network are capable of evaluating functions (s. III(A), pp. 2232–33) in the local environment of the node, and 
where the addresses of newly created or of newly connected network nodes are assigned at random (s. III(A)(1), p. 2232), 
near uniqueness of node addresses being accomplished by using a random or pseudo-random method (s. III(A)(1), p. 2232) of choosing one address (“IP 
Regarding claim 2, Choi discloses in which no node or collection of nodes in a network or a sub-network stores in memory the network addresses or identification of all other nodes (Choi does not disclose a node in a network or a sub-network stores in memory the network addresses or identification of all other nodes), although a node may store in memory the addresses of nodes created under its supervision, or the addresses of those nodes which created it, or the node addresses supplied to it by another node (requested IP address contained in received address query (AQ) packets at s. III(A)(1), pp. 2232–33).
Regarding claim 5, Choi discloses whereby the uniqueness of a node address is ensured at intervals (“An ACRP timer is set up so that a host broadcasts an AQ every ACRP period” at s. III(A)(1), p. 2233) in the system by a broadcast message (AQ packet at s. III(A)(1), pp. 2232–33) from a sending node (host the sends an AQ packet at s. III(A)(1), pp. 2232–33) requesting an acknowledge message (address reply (AR) packet at s. III(A)(1), pp. 2232–33) sufficient to identify the address of the sending node and which is transmitted through the network or through the subnet in which the node is located and by, upon receiving an acknowledge message, reassigning (“If the AGE value in the AR packet is greater than its own IP Address Timer, the host recognizes that the address has already been allocated. The host then repeats the address request process again, i.e., it initiates an AQ” at s. III(A)(1), p. 2233), again with a random choice (the AQ at s. III(A)(1), p. 2232), the network address of either the sending node or the receiving node(s) or both, wherein nodes whose network address are changed in this manner then proceed to notify those nodes with whom they are connected by way of previous communications, and which are stored in the node passports of their new address (s. III(A)(1), pp. 2232–33).
claim 6, Choi discloses applied to an existing network with a method for adding newly created nodes with addresses such that uniqueness of the new address is ensured by a broadcast message (AQ packet at s. III(A)(1), pp. 2232–33) originating from said newly created node, in particular, the “sending node” (host the sends an AQ packet at s. III(A)(1), pp. 2232–33), said broadcast message containing a data packet that requests from every receiving node an acknowledge message (address reply (AR) packet at s. III(A)(1), pp. 2232–33) sufficient to identify the address of a network node (host the receives the AQ packet at s. III(A)(1), pp. 2232–33) that conflicts (“The AR packet notifies the AQ originator of the address conflict” at s. III(A)(1), p. 2233) or duplicates that of the sending node, which broadcast message and reply message are transmitted through the network or through the subnet in which the sending node is located and by, upon receiving an acknowledge message (address reply (AR) packet at s. III(A)(1), pp. 2232–33) indicating that an existing node has this address, the sending node triggers a node aptosis (the “three possible cases” when there is a conflict listed at s. III(A)(1), p. 2233) as a result of which the sending node is removed from the system, returning an error (Address Conflict Resolution Protocol (ACRP) at s. III(A)(1), p. 2233) to the process that created the sending node, with said broadcast message consisting of an address that specifies a broadcast message (Address Conflict Resolution Protocol (ACRP) at s. III(A)(1), p. 2233) and a data portion that contains a possibly different address to match, such that each node receiving the broadcast message checks the address to match and, if 3 a match is found with 
Regarding claim 7, Choi discloses whereby the uniqueness of a newly created node address is ensured by a broadcast message (AQ packet at s. III(A)(1), pp. 2232–33) from a newly created node, in particular, the “sending node” (host the sends an AQ packet at s. III(A)(1), pp. 2232–33), requesting an acknowledge message (address reply (AR) packet at s. III(A)(1), pp. 2232–33) sufficient to identify the address of a network node (host the receives the AQ packet at s. III(A)(1), pp. 2232–33) that conflicts (“The AR packet notifies the AQ originator of the address conflict” at s. III(A)(1), p. 2233) or duplicates that of the sending node, which acknowledgement message is transmitted through the network or through the subnet in which the node is located and by, upon receiving an acknowledge message indicating that another node has this address, the sending node triggers a node aptosis (the “three possible cases” when there is a conflict listed at s. III(A)(1), p. 2233) as a result of which the sending node is removed from the system, returning an error to the process that created the sending node.
Regarding claim 15, Choi discloses whereby at the time of node creation or at such other time as is convenient, the communications between one network node and another are replaced by function calls (“ACRP periodically broadcasts AQ packets to check for potential address conflicts” at s. III(A)(1), p. 2233) generated by the compiler or subsystem that creates the nodes, such that the data portion of the communication which, in particular, includes function calls, from the first node is communicated instead by one or more arguments to a function call invoking the 
Regarding claim 16, Choi discloses an apparatus for carrying out the method for data communication and computation over a network, the apparatus comprising a Central Processing Unit (one skilled in the art would reasonably be expected to draw each of Choi’s mobile nodes being a computer comprising a CPU; see MPEP § 2144.01) for carrying out steps according to claim 1.  Thus, references/arguments equivalent to those present for claim 32 are equally applicable to claim 42.

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. § 103 as being obvious over Choi in view of Tanimoto (US 2013/0136140 A1; filed Nov. 2, 2012).
Regarding claim 8, while Choi teaches whereby the created nodes exchange messages (s. III(A)(1), pp. 2232–33), such messages sent to existing nodes to cause the existing nodes to create new nodes, to cause node aptosis, to pass network traffic and to evaluate computing procedures,
Choi does not teach exchanging the messages according to a well defined layered protocol such as TCP or UDP.

It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Choi’s exchanging of the messages to be according to a well defined layered protocol such as TCP or UDP as taught by Tanimoto to “provide a relay server that constructs a relay communication system that conducts relay communication without informing the actual address to the other side.”  Tanimoto ¶ 9.

Claims 3 and 4 are rejected under 35 U.S.C. § 103 as being obvious over Choi in view of Banerjee et al. (US 2016/0234161 A1; filed Jan. 8, 2016).
Regarding claim 3, while Choi teaches whereby the network is divided up into two or more sub-nets (ad hoc sub-networks at s. I, p. 2231) over with data can be sent to another subnet, and where a node is assigned a random addresses (“IP address” s. III(A)(1), p. 2232) connected to one or more of the multiple subnets,
Choi does not teach (1) a gateway between the subnets; (2) assigning a non-random address to the gateway connected to one or more of the multiple subnets but not including the subnet on which the method is used; and (3) said at least one address being determined by one or more random addresses fixed addresses or addresses determined by a fixed property of the node in the subnets on the sides of the gateway in which the method is not used to assign addresses.
Banerjee teaches a gateway (fig. 1, item 120) between two or more subnets (fig. 1, item 110, 130); 
assigning a non-random address (¶¶ 28, 30–31) to the gateway connected to one or more of the multiple subnets but not including the subnet on which the method is used; and 	

It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Choi’s method to include (1) two or more sub-nets with a gateway between the subnets; (2) assigning a non-random address to the gateway connected to one or more of the multiple subnets but not including the subnet on which the method is used; and (3) said at least one address being determined by one or more random addresses fixed addresses or addresses determined by a fixed property of the node in the subnets on the sides of the gateway in which the method is not used to assign addresses as taught by Banerjee for “allocating network addresses by a network management server to a network gateway connected to a public network.”  Banerjee ¶ 5.
Regarding claim 4, while Choi teaches whereby the network is divided up into two or more sub-nets (ad hoc sub-networks at s. I, p. 2231) over with data can be sent to another subnet, and where node a is assigned a random addresses (“IP address” s. III(A)(1), p. 2232) connected to one or more of the multiple subnets,
Choi does not teach (1) a gateway between the subnets; (2) assigning a non-random address to the gateway connected to one or more of the multiple subnets but not including the subnet on which the method is used; and (3) said at least one address being determined by a server distinct from the node for which an address is being determined, said server determining the network addresses of those nodes that does not yet have a network address.
Banerjee teaches a gateway (fig. 1, item 120) between two or more subnets (fig. 1, item 110, 130); 
 connected to one or more of the multiple subnets but not including the subnet on which the method is used; and 	
said at least one address being determined by a server distinct from the node for which an address is being determined, said server determining the network addresses of those nodes that does not yet have a network address (¶¶ 28, 30–31).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Choi’s method to include (1) a gateway between the subnets; (2) assigning a non-random address to the gateway connected to one or more of the multiple subnets but not including the subnet on which the method is used; and (3) said at least one address being determined by a server distinct from the node for which an address is being determined, said server determining the network addresses of those nodes that does not yet have a network address as taught by Banerjee for “allocating network addresses by a network management server to a network gateway connected to a public network.”  Banerjee ¶ 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: EP 3282675 A1; US 4847834 A; US 7400591 B2; US 9451675 B2; US 9641535 B2; and Mihai I. Spariosu, Remapping Knowledge: Intercultural Studies for a Global Age, Berghahn Books, 179–95 (2006).
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 For example, “[t]he transitional term ‘comprising’, which is synonymous with ‘including,’ ‘containing,’ or ‘characterized by,’ is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.”  MPEP § 2111.03.
        2 MPEP § 2106.03(I) recites
        A process defines “actions”, i.e., an invention that is claimed as an act or step, or a series of acts or steps. As explained by the Supreme Court, a “process” is “a mode of treatment of certain materials to produce a given result. It is an act, or a series of acts, performed upon the subject-matter to be transformed and reduced to a different state or thing.” Gottschalk v. Benson, 409 U.S. 63, 70, 175 USPQ 673, 676 (1972) (italics added) (quoting Cochrane v. Deener, 94 U.S. 780, 788, 24 L. Ed. 139, 141 (1876)). See also Nuijten, 500 F.3d at 1355, 84 USPQ2d at 1501 (“The Supreme Court and this court have consistently interpreted the statutory term ‘process’ to require action”); NTP, Inc. v. Research in Motion, Ltd., 418 F.3d 1282, 1316, 75 USPQ2d 1763, 1791 (Fed. Cir. 2005) (“[A] process is a series of acts.”) (quoting Minton v. Natl. Ass’n. of Securities Dealers, 336 F.3d 1373, 1378, 67 USPQ2d 1614, 1681 (Fed. Cir. 2003)). As defined in 35 U.S.C. 100(b), the term “process” is synonymous with “method.”
        3 The return sending method-step is conditional and, therefore, need not be satisfied to meet claim 1.  See Ex parte Schulhauser, No. 2013-007847, 2016 WL 6277792, at *3–5 (PTAB Apr. 28, 2016) (precedential) (holding that in a method claim, a step reciting a condition precedent does not need to be performed if the condition precedent is not met) (available at https://www.uspto.gov/sites/default/files/documents/Ex%20parte%20Schulhauser%202016_04_28.pdf; last visited Nov. 22, 2019); see also MPEP § 2111.04(II) (citing Schulhauser).